                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                     4:17-CR-5-FL-1

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )                      ORDER
                                                  )
 SANJAY KUMAR,                                    )
                                                  )
                Defendant.                        )


       Pursuant to its in camera review of the paper documents submitted by defense counsel in

response to its 2 October 2019 order (D.E. 408), the court has identified the relatively few

documents that may contain information requiring redaction and are therefore subject to further

review. The court has conducted its review without copying the documents, and the documents

are not Bates-numbered. The court plans to make available for pick-up by defendant’s counsel at

the Clerk’s office in Raleigh on 25 October 2019 all the paper documents submitted, other than

those subject to further review. If there is any objection to such return of the documents to defense

counsel, written notice of the objection and the basis for it shall be filed by 24 October 2019.

Absent objection, the return will be made as planned.

       This 21st day of October 2019.

                                                      _________________________
                                                      James E. Gates
                                                      United States Magistrate Judge
